Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 12/17/2021. The Applicant has amended claims 1 and 4-5 and added claim 6 as a NEW claim. Claims 1-6 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 12/17/2021 have been fully considered and are addressed as follows:
Claim Objections:
Applicant’s amendment to the claims filed 12/17/2021 have overcome the Claim Objections previously set forth. The rejection is hereby withdrawn.
Claim Rejections under 35 U.S.C. 101:
	Applicant’s amendment to the claims filed 12/17/2021 have overcome the 35 U.S.C. 101 rejections previously set forth. The rejection is hereby withdrawn.
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 12/17/2021 have overcome the 35 U.S.C. 112(a) rejections previously set forth. The rejection is hereby withdrawn.
Applicant’s amendment to the claims filed 12/17/2021 overcomes the 35 U.S.C. 112(b) rejections for claim 4 but does not overcome the rejections for claims 1 and 5. Claims 1 and 5 recite a “task execution system” which is interpreted under 35 U.S.C. 112(f). The amendments to claims 1 and 5 recite the functions of the “task execution system” but does not provide a structure, material or acts for performing the function. The specification does not explicitly disclose a structure, material or acts for performing the function, either. Therefore, the claims are indefinite and the 35 U.S.C. 112(b) rejections for claims 1 and 5 are maintained.
Applicant does not respond to the invoking 35 U.S.C. 112(f) interpretation of the “control system” as recited and identified for claims 1-2, “drive system” and “task execution system” as recited and identified for claims 1 and 5. As such, the respective systems as identified will be interpreted and examined as corresponding to the respective structure identified in the previous office action.
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 12/17/2021, with regard to the rejections of claims 1-5 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that “Shin fails to disclose at least “a first set of parameters indicative of a first error of the task execution system” and “a second set of parameters indicative of a second error of the drive system”, much less “in response to contemporaneously detecting the first set of parameters indicative of the first error and the 
Shin teaches detecting a second slip by calculation variations of at least two sequentially input images (Shin, para 0061). The input images are the first set of parameters indicative of a first error of the task execution system. Shin further teaches obtaining the error angle related to the robot driver (Shin, para 0060). The rotation angles and error angle are a second set of parameters indicative of a second error identified of the drive system. Shin also teaches determining type of slips, i.e. the third error, based on the image variation with reference value with data from image acquisition unit, and the error angle related to robot driver (Shin, para 0060-0062, Fig. 2 and Fig. 3), i.e. “in response to contemporaneously detecting the first set of parameters indicative of the first error and the second set of parameters indicative of the second error, determin[ing] that a third error has occurred”. Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding the Applicant’s argument that “the Office Action appears to conclude that merely “comparing image variation with reference value with data from image acquisition unit” anticipates the claimed “first error of the task execution system.” Office Action, pg. 15. Applicant respectfully submits it is illogical to conclude that the cited image comparison discloses the claimed “first error,” as performing the cited comparison is the intended operation of the image acquisition unit. See Shin, para. [0041].”, the Examiner respectfully disagrees.
It is not clear what makes it “illogical”, i.e. why “performing the cited comparison is the intended operation of the image acquisition” will make “the cited image comparison discloses the claimed “first error”” illogical. Shin teaches detecting a second slip by calculation variations of at least two sequentially input images (Shin, para 0061). The input images are the first set of 
Regarding the Applicant’s argument that “…Shin cannot be said to disclose "a first error of the task execution system" and "a second error of the drive system," as the alleged "errors" in Shin are both slips (i.e., of Shin's "robot driver") and are further used to detect only a type of slip. Not only does Shin fail to disclose "a first error" and "a second error," but Shin also fails to disclose "in response to contemporaneously detecting the first set of parameters indicative of the first error and the second set of parameters indicative of the second error, determine that a third error has occurred." Accordingly, Shin fails to anticipate claim 1 for at least the foregoing reasons” the Examiner respectfully disagrees. 
There is no definition of task execution system in the claims or specification. Shin teaches image acquisition unit, image processing unit, control unit, sensor unit, slip detecting apparatus and robot driver/wheels (see at least Shin, Fig. 1). These units/apparatus/driver each performs certain task(s). The “task execution system” could be interpreted as a combination of the units/apparatus/driver described in Fig. 1. Under such interpretation, the first error, i.e. the slip of the “task execution system” is indicated by images (first set of parameters) and the second error, i.e. the slip of the “driving system” indicated by angle data (second set of parameters). As such, Shin teaches the first error of the task execution system and second error of driving system. The claim does not recite any languages that the “first error” and “second error” are two different type of errors.  Shin also teaches determining type of slips, i.e. the third error, based on the image variation with reference value with data from image acquisition unit, and the error angle related to robot driver (Shin, para 0060-0062, Fig. 2 and Fig. 3), i.e. “in response to contemporaneously 
Claim 5 recites similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent claims 2-4 and 6, the Applicant provides no additional arguments other than their dependency from the independent claims 1. Because independent claim 1 is not allowable, dependent claims 2-4 are not allowable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“control system” in claims 1 and 2 with the function of “monitor the task execution system and drive system” and “carry out error handling operation”. The structure of the “control system” is “a processor” as described in para 0023 of the specification. 
	“drive system” in claims 1 and 5 with the function of “drive the mobile robot across a surface”. The structure of the “drive system” is “a navigation sensor and a drive actuator” as described in para 0037 of the specification.
	“task execution system” in claims 1 and 5 with the function of “perform a task that is different than driving the mobile robot across the surface”. The structure of the “task execution system” is not explicitly disclosed in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “task execution system” in claims 1 and 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “task execution system” is recited in the claim as having the function of “perform a task that is different than driving the mobile robot across the surface”. However, the specification fails to explicitly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-4 and 6 are rejected by virtue of the dependency on claim 1.
Applicant may:				
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;		
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or				
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).				
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:				
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or				
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.				
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US20120219207, hereinafter Shin).
As to claim 1, Shin teaches a mobile robot comprising:
 a task execution system configured to perform a task assigned to the mobile robot (see at least Shin, para 0041, a mobile robot with various systems; also see Fig. 1 for slip detecting, image acquisition, robot driver and wheels, et al.)
a drive system configured to drive the mobile robot across a surface (see at least Shin, para 0041, a mobile robot with various systems; also see Fig. 1 for robot driver and wheels); and
a control system configured to monitor the task execution system and drive system (see at least Shin, para 0041, a main control unit monitors image acquisition unit (see element 110 of Fig. 1), operation of the robot based on information from the image acquisition unit and  sensors (see element 140 of Fig. 1)/driver (see element 150 of Fig. 1) for the robot) wherein the control system is further configured to:
Shin, para 0061, detecting a second slip by calculation variations of at least two sequentially input images, i.e. first set of parameters indicative of a first error of the task execution system; para 0060 teaches obtaining the error angle related to the robot driver 150, i.e. a second set of parameters indicative of a second error identified of the drive system, also see Fig. 2 for slip detection unit acquire input from driving speed unit and image acquisition unit;  Fig 3, S400 determined based on S240 and S340), 
in response to contemporaneously detecting the first set of parameters indicative of the first error and the second set of parameters indicative of the second error, determining that a third error has occurred (see at least Shin, para 0062, determining type of slips, i.e. the third error, based on the image variation with reference value with data from image acquisition unit (para 0061), and the error angle related to robot driver 150 (para 0060); also see Fig. 3, S400), and 
in response to determining that the third error has occurred, automatically adjust operation of the mobile robot to handle the determined third error (see at least Shin, para 0063, recovering a location of the mobile robot based on the slip direction, slip angle and image variations; para 0066 teaches escaping the slip region; also see Fig. 3 S500-S600).
As to claim 2, Shin teaches the mobile robot of claim 1, wherein the control system is configured to carry out one of a first and second error-handling operation in response to the detection of either the first or second error respectively (see at least Shin, para 0074, the slip detection unit preprocess the error angle, i.e. a second error-handling operation), and wherein the error handling operation performed in response to the determination that the third Shin, para 0063, recovering a location of the mobile robot, i.e. a third error handling operation; also see Fig. 3). 
As to claim 5, it is a claim of an error detection unit that recites substantially the same limitations as claim 1 of a mobile robot. As such, claim 5 is rejected by substantially the same reasons for claim 1 and are incorporated herein.
As to claim 6, Shin teaches the mobile robot of claim 1, wherein automatically adjusting operation of the mobile robot to handle the determined third error comprises adjusting an operation of at least one of the drive system and the task execution system of the mobile robot (see at least Shin, para 0066 for moving the robot to escape the slip region, i.e. adjusting operation of the drive system to handle the third error).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Dekkers (US20110239397, hereinafter Dekkers).
As to claim 3, Shin teaches the mobile robot of claim 1.
Shin does not teach wherein the task execution system is a floor cleaning system comprising a motor for generating an airflow through the mobile robot.
However, in the same field of endeavor, Dekkers teaches the above limitations (see at least Dekkers, para 0013, floor cleaning system with a suction unit and a fan unit creating an under pressure in the interior space of the nozzle during operating conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot taught by Shin to include a task execution system which is a floor cleaning system with a motor for generating an airflow as taught by Dekkers to provide a self-propelling moving suction unit or cleaning head (Dekkers, para 0014).
As to claim 4, Shin in view of Dekkers teaches the mobile robot of claim 3, 
Shin, para 0060-0063 teaches first, second and third error; also see Fig. 3).
Dekkers further teaches an airway blockage, a slip, and a limpet-state of the mobile robot in which the floor cleaning system of mobile robot has affected operation of the drive system of the mobile robot (Dekkers, para 0006 teaches nozzle getting stuck, i.e., airway blockage; para 0014 teaches suction power comparable to conventional vacuum cleaner and causing robot being stuck, i.e. airway blockage leading to robot stuck, spinning wheels when robot is stuck, i.e., a slippery condition, and the airway blockage and slipping relating to the  suction unit stuck to the floor, i.e., a limpet-state). 
See claim 3 above for rationale supporting obviousness, motivation and reasons to combine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668